PER CURIAM.
Affirmed on the. authority of Harper v. State, 306 So.2d 141 (Fla. 4th DCA 1975); Holley v. State, 306 So.2d 561 (Fla. 4th DCA 1975), and Battle v. State, 338 So.2d 1107 (Fla.3d DCA 1976).
The following determinative question passed on in this case, as indicated in the special concurrence, is certified to the Supreme Court of Florida.as being of great public interest:
IS A SENTENCE OF IMPRISONMENT FOR A TERM OF YEARS GREATER THAN THE LIFE EXPECTANCY OF THE SENTENCED PERSON LAWFUL UNDER SECTION 813.011, FLORIDA STATUTES (1973) AND SECTION 812.13, FLORIDA STATUTES (1975)?
AFFIRMED.
ALDERMAN, C. J., and MAGER, J., concur.
DAUKSCH, J., concurs specially, with opinion.